Report of Official Referee confirmed. Order of disbarment entered. Per Curiam. In this disciplinary proceeding respondent was charged with 16 separate acts of professional misconduct. The Referee, following lengthy hearings, has found respondent guilty of 10 of these charges. These findings include neglect of the interests of respondent’s clients, failure to account to clients for funds in his possession and in some instances conversions thereof. The findings of the Referee are amply supported by the record. Accordingly, the report is confirmed and the respondent is found guilty of professional misconduct. The respondent has previously been found guilty of professional misconduct and censured (Matter of Taylor, 279 App. Div. 1135). The respondent should be disbarred from the practice of law. All concur. Present — McCurn, P. J., Kimball, Bastow, Goldman and Halpern, JJ.